Citation Nr: 0804853	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  96-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1994, for the grant of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for a 1985 
cerebrovascular accident with homonymous hemianopsia found to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active service from August 1957 to July 
1958.

In April 2000, the Board found that the veteran was entitled 
to an effective date of February 16, 1994, but no earlier, 
for disability benefits under 38 U.S.C.A. § 1151 for a 1985 
cerebrovascular accident with homonymous hemianopsia, and 
remanded the issues of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for a heart 
disability, and entitlement to an increased evaluation for 
homonymous hemianopsia, currently evaluated as 30 percent 
disabling. In May 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the Board's 
decision that denied an effective date earlier than February 
16, 1994 for the grant of benefits under § 1151.

In June 2002, the Board denied an effective date earlier than 
February 16, 1994 for the grant of benefits under § 1151. In 
a November 2004 Order, the Court remanded the determination 
on an earlier effective date for further consideration.

In March 2006, the Board again denied an effective date 
earlier than February 16, 1994 for the award of compensation 
under 38 U.S.C.A. § 1151 for the residual of cerebrovascular 
accident (CVA), and remanded the issues of entitlement to 
disability benefits under 38 U.S.C.A. § 1151 for a heart 
disability, and entitlement to an increased evaluation for 
homonymous hemianopsia, currently evaluated as 30 percent 
disabling, to the RO via the Appeals Management Center (AMC), 
in Washington, DC. for further development.

In October 2007, the Court issued a memorandum decision that 
reversed the Board's March 2006 decision concerning the 
effective date and remanded the matter to the Board for the 
assignment of an effective date of January 17, 1990 for the 
award of disability compensation benefits for residuals of a 
CVA and the assignment of an appropriate disability rating.  
This decision will effectuate the October 2007 memorandum 
decision of the Court.  The record now before the Board 
indicates that some of the development required by the March 
2006 remand has been completed; however, a May 2007 
memorandum indicates that additional action was being taken.  
Therefore, the two issues remanded by the Board in March 2006 
will be the subject of a future decision of the Board when 
the veteran's claims folder is returned to the Board for that 
action.

In February 2008, the Board granted a motion to advance the 
appeal on the Board's docket.


FINDING OF FACT

In a memorandum decision dated in October 2007, the United 
States Court of Appeals for Veterans Claims reversed the 
Board's March 2006 decision denying an effective date earlier 
than February 16, 1994 for the award of compensation under 38 
U.S.C.A. § 1151 for the residual of cerebrovascular accident 
(CVA) and remanded the matter to the Board for the assignment 
of an effective date of January 17, 1990 for the award of 
disability compensation benefits for residuals of a CVA and 
the assignment of an appropriate disability rating.  


CONCLUSION OF LAW

The criteria for an effective date of January 17, 1990 for 
the award of disability compensation benefits for residuals 
of a CVA under 38 U.S.C.A. § 1151 are met. 38 U.S.C.A. §§ 
1151, 1155, 5103, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007); 38 C.F.R. § 19.118 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The 
effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim. 38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i).

In May 1986, the RO received the appellant's claim for 
benefits for the residuals of a stroke alleged to have been 
caused by VA medical treatment in July 1985. In July 1987, 
the Board determined that compensation was not warranted for 
residuals of the cerebrovascular accident under 38 U.S.C.A. § 
1151 (then § 351). In January 1989, the Board reconsidered 
the earlier determination and again denied the appellant's 
claim for 38 U.S.C.A. § 1151 benefits. The appellant did not 
appeal the Board's January 1989 denial to the Court.

On February 16, 1995, the RO received an inquiry from a 
member of Congress regarding the appellant's claim. The RO 
considered this as a claim to reopen for benefits pursuant to 
38 U.S.C.A. § 1151. In a May 1995 rating decision, the RO, 
pursuant to the holding of Gardner v. Derwinski, 1 Vet App 
584 (1991), aff'd sub nom Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd sub nom Brown v. Gardner, 115 S. Ct. 552 
(1994), awarded compensation for disability resulting from VA 
treatment, effective from February 16, 1995, the date of the 
reopened claim. In a December 1995 rating action, the RO 
granted an earlier effective date of December 27, 1994, 
reportedly in accordance with 38 C.F.R. § 3.114. The RO 
determined that this December date was the effective date of 
the liberalizing law.  The currently assigned effective date 
of February 16, 1994 for the award of compensation for the 
residuals of a stroke under 38 U.S.C.A. § 1151 is premised 
upon a finding that a formal claim for benefits was filed on 
February 16, 1995 and that upon application of the provisions 
of 38 C.F.R. § 3.114, benefits were authorized one year prior 
to that time or on February 16, 1994.

Following the Board's January 1989 decision, the RO received 
on January 17, 1990, and accepted as a claim, a December 1989 
letter and accompanying medical records from the veteran.  
The RO denied this claim by a January 22, 1990 rating action. 
In an October 2, 2007 memorandum decision, the Court 
concluded that a letter from the veteran received by the RO 
on March 14, 1990 constituted a notice of disagreement 
pursuant to 38 C.F.R. § 19.118 (1990) and, hence, the January 
17, 1990 claim remained pending when the veteran 
"reapplied" for disability compensation benefits in 
February 1995.  The Court concluded that the effective date 
of the award should be January 17, 1990, the date the RO 
received the veteran's claim.  Following this decision of the 
Board effectuating the Court's decision, the RO will assign 
an appropriate disability rating.


ORDER

An effective date of January 17, 1990 for the award of 
compensation under 38 U.S.C. § 1151 for the residuals of a 
cerebrovascular accident is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


